AO 245B (Rev. 02/08/2019) Jµdgment in a Criminal Petty Case (Modified)                                                                  Page 1 ofl



                                    UNITED STATES DISTRICT CO RT                                                 APR O4 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA                 CL[f?J~, \J. ;- r:.:,"TF 1CT CO'JRT
                                                                                                   SOUTH?:l<>J c-;-.;, ,T;i;:;'"f CiF C/d.Ji·:a
                     United States of America                               JUDGMEN                     AGRIMINAI:reASE":!J'~"'
                                v.                                          (For Offenses Committed On or After N.ovember 1, 1987)


                     Alexis Mauricio-Santiago                               Case Number: 3:19-mj-21514

                                                                            L. Marcel Stewart
                                                                            Defendant's Attorney
             I
         I
REGISTRATION NO. 84448298

THE DEFENDANT:
 1:8:1 pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-


 0 was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                                                         ----~~~~~----~~~---



 0 Count(s)                                                                  dismissed on the motion of the United States.
                   -------~-~~------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~IMESERVED                                D _ _ _ _ _ _ _ _ _ days

 1:8:1 Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                                                                                                                                                     ..'
                                                                                                                                                       !
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                              charged in case


                                                                   '
     IT IS ORDERED that the defendant shall notify the United States     Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                            J   i·   i
                                                                          Thursday, April 4, 2019
                                     1t/;)                                Date of Imposition of Sentence



                                                                          ~~JM
                     • ..ill
                  /\ ___         f;;,.ift1
Received                 ..1>··/jf!·
                 -D-US-M~~~_,,,.~.-~-
                                                                           ONORABu? NLsmoMBO
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3:19-mj-21514
